PER CURIAM.
Appellant, plaintiff below, appeals an order granting a new trial after he had secured a jury verdict in the court below. Upon trial, the jury awarded the appellant a verdict of $300 compensatory and $5000.00 punitive damages. The lower court awarded a new trial upon the grounds that the verdict was against the manifest weight of the evidence and the punitive damages *557award was so grossly excessive as to shock the judicial conscience.
We are of the opinion that the trial judge did not abuse his discretion in granting a new trial. See Cloud v. Fallis, Fla.App. 1958, 107 So.2d 264; Cloud v. Fallis, Fla. 1959, 110 So.2d 669; and Hutchinson v. Lott, Fla.App.1959, 110 So.2d 442.
Affirmed.
KANNER, Acting C. J., ALLEN, J., and OVERSTREET, MURRAY W., Associate Judge, concur.